Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	This action is responsive to the following communications:  amendment & remarks filed on February 7, 2022.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-12, 18, 16-17 respectively (see table below) in Patent No. 10,853,199.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 9-12, 18, 16-17 of the US Patent No. 10,853,199 are similar in scope to claims 1-20 of the present application with only obvious wording variations.
PRESENT APPLICATION
PAT NO. 10,853,199
1. A method for restoring context information when an inadvertent shutdown of a computing device occurs, the method comprising, at the computing device: 




reading context information from a non-volatile memory; and for each portion of a plurality of portions into which the context information is separated:








in response to identifying, within a log, that at least one transaction (i) corresponds to the portion, and (ii) occurred after a last write of the portion into the non-volatile memory: 
updating the portion to reflect the at least one transaction. 2. The method of claim 1, further comprising, for each portion of the plurality of portions, and subsequent to updating the portion to reflect the at least one transaction: writing the portion into the non-volatile memory. 
3. The method of claim 1, wherein: each portion of the plurality of portions stored in the non-volatile memory is encoded in a first format, and each portion of the plurality of portions loaded into a volatile memory is encoded in a second format. 
4. The method of claim 3, further comprising, for each portion of the plurality of portions: converting the portion from the first format to the second format prior to loading the portion into the volatile memory. 
5. The method of claim 3, 
wherein: the first format utilizes (1) a plurality of first-tier entries, and (2) a plurality of second-tier entries, and for a given portion of the plurality of portions: each first-tier entry of the plurality of first-tier entries references (1) an area of memory within the non-volatile memory, or (2) at least one second-tier entry of the plurality of second-tier entries, and each second-tier entry of the plurality of second-tier entries references an area of memory within the non-volatile memory. 6. The method of claim 1, 
wherein each sub-portion of a plurality of sub-portions of a given portion of the plurality of portions corresponds to a different, non-successive range of logical base addresses (LBAs) that are referenced by the context information. 
7. The method of claim 1, 
wherein each portion of the plurality of portions is separated into a plurality of sub-portions in accordance with a quality of service (QoS) metric to be satisfied by the computing device. 
8. A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a computing device, cause the computing device to restore context information when an inadvertent shutdown of the computing device occurs, by carrying out steps that include: 
reading context information from a non-volatile memory; and for each portion of a plurality of portions into which the context information is separated: 








in response to identifying, within a log, that at least one transaction (i) corresponds to the portion, and (ii) occurred after a last write of the portion into the non-volatile memory: 
updating the portion to reflect the at least one transaction. 9. The non-transitory computer readable storage medium of claim 8, wherein the steps further include, for each portion of the plurality of portions, and subsequent to updating the portion to reflect the at least one transaction: writing the portion into the non-volatile memory. 10. The non-transitory computer readable storage medium of claim 8, wherein: each portion of the plurality of portions stored in the non-volatile memory is encoded in a first format, and each portion of the plurality of portions loaded into a volatile memory is encoded in a second format. 11. The non-transitory computer readable storage medium of claim 10, wherein the steps further include, for each portion of the plurality of portions: converting the portion from the first format to the second format prior to loading the portion into the volatile memory. 12. The non-transitory computer readable storage medium of claim 10, wherein: the first format utilizes (1) a plurality of first-tier entries, and (2) a plurality of second-tier entries, and for a given portion of the plurality of portions: each first-tier entry of the plurality of first-tier entries references (1) an area of memory within the non-volatile memory, or (2) at least one second-tier entry of the plurality of second-tier entries, and each second-tier entry of the plurality of second-tier entries references an area of memory within the non-volatile memory. 13. The non-transitory computer readable storage medium of claim 8, wherein each sub-portion of a plurality of sub-portions of a given portion of the plurality of portions corresponds to a different, non-successive range of logical base addresses (LBAs) that are referenced by the context information. 14. The non-transitory computer readable storage medium of claim 8, wherein each portion of the plurality of portions is separated into a plurality of sub-portions in accordance with a quality of service (QoS) metric to be satisfied by the computing device. 
15. A computing device configured to restore context information when an inadvertent shutdown of the computing device occurs, the computing device comprising a processor configured to cause the computing device to carry out steps that include: 


reading context information from a non-volatile memory; 
and for each portion of a plurality of portions into which the context information is separated: 







in response to identifying, within a log, that at least one transaction (i) corresponds to the portion, and (ii) occurred after a last write of the portion into the non-volatile memory: 
updating the portion to reflect the at least one transaction. 16. The computing device of claim 15, wherein the steps further include, for each portion of the plurality of portions, and subsequent to updating the portion to reflect the at least one transaction: writing the portion into the non-volatile memory. 
17. The computing device of claim 15, wherein: each portion of the plurality of portions stored in the non-volatile memory is encoded in a first format, and each portion of the plurality of portions loaded into a volatile memory is encoded in a second format. 
18. The computing device of claim 17, wherein the steps further include, for each portion of the plurality of portions: converting the portion from the first format to the second format prior to loading the portion into the volatile memory. 
19. The computing device of claim 17, wherein: the first format utilizes (1) a plurality of first-tier entries, and (2) a plurality of second-tier entries, and for a given portion of the plurality of portions: each first-tier entry of the plurality of first-tier entries references (1) an area of memory within the non-volatile memory, or (2) at least one second-tier entry of the plurality of second-tier entries, and each second-tier entry of the plurality of second-tier entries references an area of memory within the non-volatile memory. 20. The computing device of claim 15, wherein each sub-portion of a plurality of sub-portions of a given portion of the plurality of portions corresponds to a different, non-successive range of logical base addresses (LBAs) that are referenced by the context information.
9. 
identifying the context information within a non-volatile memory of the computing device, wherein the context information is separated into a plurality of portions, 
in response to identifying, within the log, that at least one transaction (i) applies to the portion, and (ii) occurred after a last write of the portion into the non-volatile memory: 
updating the portion to reflect the at least one transaction.

10. The at least one non-transitory computer readable storage medium of claim 9, further comprising, for each portion of the plurality of portions, and subsequent to updating the portion to reflect the at least one transaction: writing the portion into the non-volatile memory.
11. The at least one non-transitory computer readable storage medium of claim 9, wherein: each portion of the plurality of portions stored in the non-volatile memory is encoded in a first format, and each portion of the plurality of portions loaded into the volatile memory is encoded in a second format.
12. The at least one non-transitory computer readable storage medium of claim 11, further comprising, for each portion of the plurality of portions: converting the portion from the first format to the second format prior to loading the portion into the volatile memory.
18. tier entry of the plurality of second-tier entries references an area of memory within the non-volatile memory.

16. 
17. 

9. At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor of a computing device, cause the computing device to restore context information when an inadvertent shutdown of the computing device occurs, by carrying out steps that include: 
identifying the context information within a non-volatile memory of the computing device, wherein the context information is separated into a plurality of portions, and each portion of the plurality of portions is separated into a plurality of sub-portions; 
in response to identifying, within the log, that at least one transaction (i) applies to the portion, and (ii) occurred after a last write of the portion into the non-volatile memory:
updating the portion to reflect the at least one transaction.

10. The at least one non-transitory computer readable storage medium of claim 9, further comprising, for each portion of the plurality of portions, and subsequent to updating the portion to reflect the at least one transaction: writing the portion into the non-volatile memory.

11. The at least one non-transitory computer readable storage medium of claim 9, wherein: each portion of the plurality of portions stored in the non-volatile memory is encoded in a first format, and each portion of the plurality of portions loaded into the volatile memory is encoded in a second format.
12. The at least one non-transitory computer readable storage medium of claim 11, further comprising, for each portion of the plurality of portions: converting the portion from the first format to the second format prior to loading the portion into the volatile memory.

18. 


16. 

wherein each sub-portion of the plurality of sub-portions of a given portion of the plurality of portions corresponds to a different, non-successive range of logical base addresses (LBAs) that are referenced by the context information.
17. 
wherein 

9. 
identifying the context information within a non-volatile memory of the computing device, wherein the context information is separated into a plurality of portions, 


in response to identifying, within the log, that at least one transaction (i) applies to the portion, and (ii) occurred after a last write of the portion into the non-volatile memory: 
updating the portion to reflect the at least one transaction.

10. 
11. volatile memory is encoded in a first format, and each portion of the plurality of portions loaded into the volatile memory is encoded in a second format.
12. 

18. entries references an area of memory within the non-volatile memory.

16. 

In re Karlson, 136 USPQ 189 (ccPA 1963).


Response to Amendment
	Applicant’s arguments and amendment, see on pages 3-11, filed on February 7, 2022, with respect to the rejection of claims 1-3, 8-10, 15-17 under 35USC102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However double patenting rejection is sustained.  Terminal Disclaimer would overcome the rejection.



Conclusion
5.	All claims are rejected.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.

/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186